Case: 1:20-cr-00143-MWM Doc #: 22 Filed: 01/04/21 Page: 1 of 1 PAGEID #: 54

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

UNITED STATES OF AMERICA, : Case No. 1:20-cr-143
Plaintiff, | Judge Matthew W. McFarland
v. |
CHARLES SULLIVAN,
Defendant.

 

ORDER GRANTING UNOPPOSED MOTION TO AMEND BOND CONDITIONS
(DOC. 21)

 

This case is before the Court on the Unopposed Motion to Amend Bond
Conditions (Doc. 21) filed by Defendant Charles Sullivan. Mr. Sullivan moves for a
modification of bond condition 9(u)(ii) to reduce the restriction from home detention to
curfew. His Pretrial Officer reports that Mr. Sullivan has maintained gainful
employment, reports as directed, and is in full compliance with the location restriction
program. Accordingly, the Pretrial Officer avers that Mr. Sullivan would benefit from a
reduction in his location monitoring restriction to curfew. The Government has no
objection to Mr, Sullivan’s motion in light of the Pretrial Officer’s position.

Pursuant to 18 U.S.C. § 3142(c)(3), the Court finds the requested modification is
appropriate and GRANTS the motion. The Order Setting Conditions of Release (Doc.
14) is hereby AMENDED to reduce the home detention restriction contained in
paragraph 9(u)(ii) to curfew, as directed by Mr. Sullivan's Pretrial Officer.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

wo Mok woligided

JUDGE MATTHEW W. McFARLAND

 
